Citation Nr: 0027141	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  94-49-616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased evaluation for service-connected 
chronic suppurative otitis media, currently evaluated as 10 
percent disabling, to include on an extraschedular basis 
pursuant to 38 § C.F.R. § 3.321(b)(1)(1999).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from March 1973 to September 
1985.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1994 rating decision from the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted a 10 percent rating for 
otitis media with tinnitus under 38 C.F.R. § 4.87a, 
Diagnostic Code 6200 (1997), effective from December 3, 1993.  
That rating decision also assigned a separate, zero percent 
rating for bilateral hearing loss, which had previously been 
rated with tinnitus and otitis media as one disability.  In a 
January 1995 decision, a Hearing Officer confirmed the 10 
percent rating for otitis media and assigned a 10 percent 
rating for bilateral hearing loss with tinnitus under 38 
C.F.R. § 4.87, Diagnostic Code 6101 (1997), effective from 
December 3, 1993.  Although it appears that he 10 percent 
rating was based on tinnitus, it was assigned under a hearing 
loss code. Subsequently, in a February 1996 Hearing Officer 
decision, 10 percent evaluations were separately assigned for 
otitis media and tinnitus, effective from December 1993, and 
the service-connected hearing loss was evaluated as zero 
percent disabling from June 1, 1989.  By a rating decision 
dated in October 1997, the RO granted the veteran's claim for 
an earlier effective date for the assignment of a 10 percent 
evaluation for otitis media, and assigned the 10 percent 
rating from June 1, 1989.  Thus, otitis media has now been 
evaluated as 10 percent disabling since February 1987, the 
effective date of the initial rating for that disability.  

By a rating decision dated in February 2000, the RO denied an 
evaluation in excess of zero percent for hearing loss.  The 
veteran has not filed a Notice of Disagreement.  

The issue of an increased rating for otitis media was 
previously before the Board on two occasions.  Most recently, 
in May 1998, the Board remanded the issue for further 
development.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran is receiving the maximum schedular rating for 
service-connected chronic suppurative otitis media.

3.  The veteran's service-connected chronic suppurative 
otitis media presents an unusual disability picture that 
results in marked interference with employment equivalent to 
a 20 percent disability.  


CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation in excess of 10 
percent for chronic suppurative otitis media have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 § C.F.R. § 
4.87, Diagnostic Code 6200 (1999).

2.  The service-connected chronic suppurative otitis media 
meets the criteria for an extraschedular rating of 20 
percent.  38 C.F.R. § 3.321 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Private treatment records, dated from May to July 1993, from 
Dr. Chu at the Virginia Mason Clinic, which the RO received 
in January 1997, note the veteran's history of numerous ear 
surgeries, to include a tympanoplasty ossicular chain 
reconstruction followed by mastoidectomy.  The pertinent 
impression was chronic otitis media with acute exacerbation 
of left otitis status post mastoidectomy, most likely 
radical.

On VA examination in February 1994, the examiner noted the 
veteran's history of working as a heavy equipment operator 
during service and of exposure to coral rock dust followed by 
ear infections, left worse than right.  The report of 
examination notes that the veteran underwent a 
tympanomastoidectomy and a repeat tympanomastoidectomy.  
Physical examination revealed a well-healed postauricular 
laceration, reportedly from a motor vehicle accident.  The 
external auditory canal, tympanic membrane, tympanum and 
mastoid all appeared normal.  There was no evidence of active 
infection.  The examiner noted a well-healed postauricular 
incision.  No obvious mastoidectomy defect was noted.  There 
was purulence in the external auditory canal and the normal 
landmarks of the tympanic membrane and tympanum were noted to 
be difficult to identify.  The impression was chronic otitis 
media of the left ear with ongoing active infection.  

At a personal hearing in January 1995 before a Hearing 
Officer at the RO, the veteran testified that he had had 
surgeries on both ears, in addition to having had drainage 
tubes in both ears.  Transcript, p. 3 (January 31, 1995).  He 
indicated that he had had repeated ear infections since 
service and had recently had an active infection in his left 
ear.  Tr., pp. 5-6.  

VA outpatient treatment records from January 1995 to December 
1996 show the veteran's history of chronic left ear 
infections and that he was status post multiple procedures in 
the left ear, the most recent being a revision 
tympanomastoidectomy in the left ear in July 1995.  Treatment 
records, dated in March and April 1996, disclose that the 
veteran continued to have drainage in his left ear due to the 
multiple surgeries, inflammation and increased sensitivity to 
cold air with vertigo and nausea, noted to possibly be a 
permanent condition.  A treatment record dated in August 
1996, shows that the veteran's left ear tympanic membrane had 
been cauterized.  The right ear was noted to have a retracted 
tympanic membrane.  By letter dated in March 1996, the chief 
resident of otolaryngology and head and neck surgery at the 
Seattle, Washington, VA Medical Center, stated that the 
veteran had chronic ear infections and that his employment 
duties should be restricted to those that would not require 
loud noise exposure, and, therefore, constant ear protection.  
In a December 1996 VA treatment record, the assessment was 
granular myringitis, left ear, and resolved otitis media, 
right ear.  The examiner noted that the plan included 
scheduling the veteran for split thickness skin graft to the 
left ear tympanic membrane in an attempt to dry up the ear.  

At the January 1996 personal hearing conducted at the RO 
before an RO Hearing Officer, the veteran testified that he 
was employed as a mechanic at The Boeing Company and that 90 
percent of the work at Boeing required wearing double hearing 
protection, i.e., ear plugs and ear muffs at the same time.  
Transcript, p. 5 (January 17, 1996).  He stated that he was 
able to wear earmuffs but was only able to wear earplugs for 
about 10 minutes at a time because of pressure.  Tr., p. 5.  
The veteran testified that he "faked" wearing dual ear 
protection because he was afraid his employer would impose a 
medical restriction, which might have resulted in him losing 
his job.  Tr., pp. 5-6.  

Employment records from Boeing, dated in 1996 and 1997, show 
that the veteran had previously been working as an airplane 
mechanic but was no longer able to work in areas requiring 
hearing protection, as ear muffs caused pain behind the ear 
and ear plugs increased the chance of ear infections.  A 
March 1996 employee Medical Work Recommendation, written by 
T. M., M.D., and V. T., R.N., indicates that the veteran was 
not supposed to work in an area requiring hearing protection.  
In an October 1996 Reasonable Accommodation Review 
recommendation, the veteran's manager reported that the 
veteran had been an outstanding employee.  He indicated that 
the veteran had been temporarily reassigned from his position 
as an airplane mechanic to positions where hearing protection 
was not required.  The report notes that there was undue 
hardship on the company by having to continue to provide 
alternate work, as the veteran could not work in areas that 
required wearing hearing protection.  In November 1996, the 
veteran was permanently reassigned to a position that did not 
require the use of hearing protection.

In a statement in support of his claim, received in June 
1998, the veteran reported that he had had four surgeries on 
his left ear and that he had been having the same problems 
with his right ear that he had had with his left ear.  He 
stated that he had been permanently reassigned to an area 
where hearing protection was not required.  

By letter dated in June 1998, the RO asked the veteran to 
identify all surgeries, treatment and evaluations he had 
received for otitis media since 1993.  The RO stated that it 
would attempt to obtain copies of the records if the veteran 
provided the relevant information pertaining to treatment.  
The RO further stated that the veteran should submit a 
statement regarding the impact that his otitis media had upon 
his employment.  

A letter of July 1998 from the vocational rehabilitation 
counselor at Boeing indicates that the veteran was 
permanently reassigned from production areas that required 
hearing protection to an area that did not require hearing 
protection in February 1997 because he could no longer wear 
hearing protection.  The counselor stated that after nine 
years as a production worker, the veteran had been a 
candidate for a promotion to a supervisory position but had 
been "passed over due to his medical restriction of hearing 
protection."  She added that usually an employee with the 
veteran's type of disability would be the subject of a 
medical lay off due to the limited amount of work areas not 
requiring hearing protection.  She indicated that while it 
had been difficult to find an appropriate position for the 
veteran, extra effort had been made to accommodate him, as he 
had been an exemplary employee.  

A VA Ad Hoc Summary, dated in October 1998, shows that the 
veteran reported for numerous appointments at the 
otolaryngology clinic between 1995 and 1998.  The summary 
shows that in March 1997, the veteran reported that he was 
wearing hearing aids only at home because he had a noisy work 
environment.  

On VA examination in February 1999, the examiner indicated 
that she had reviewed the claims folder.  She reported the 
veteran's history of ear infections beginning in 1975, 
primarily affecting the left ear, to include antibiotic 
treatment and bilateral pressure equalization tubes until 
1978, at which time he underwent his first operation, a left 
mastoidectomy.  The examination report further notes that the 
veteran had undergone three revisions of his mastoidectomy 
since that time, in 1985, 1995 and 1996.  The most recent 
mastoidectomy was noted to have been secondary to recurring 
drainage.  The examiner reported that at that time, the 
veteran had had a skin graft placed in the canal in an 
attempt to improve healing and to decrease the number of 
recurring infections.  The report of examination notes that 
the veteran had chronic draining otitis media with debris 
within his surgical cavity.  
The examiner reported that the veteran had been prescribed 
continued maintenance drops, was treated with antibiotic 
drops and oral antibiotics numerous times throughout the 
year.  The examination report notes the veteran's complaints 
of continual episodes of infection. 

The examiner further reported that in addition to left ear 
problems, the veteran's right ear had also been problematic, 
especially during the previous two years.  The report notes 
the veteran's history of marginal perforation and indicates 
that the right side was noted to be intermittently 
perforated.  The veteran stated that he had been wearing 
hearing aids for the prior nine months, with difficulty, due 
to recurring infections.  The veteran indicated that due to 
his suppurative otitis media and middle ear condition, he had 
been advised not to work in an area requiring hearing 
protection because we was unable to appropriately wear fitted 
hearing protectors, secondary to repeated surgeries.  He 
indicated that his employer had made accommodations and 
changed his job so that he did not have to work in a noisy 
area.  

Physical examination revealed that the veteran's right 
tympanic membrane was notable for a thin, atrophic tympanic 
membrane without evidence of perforation.  The report notes a 
somewhat dull-appearing middle ear space, without evidence of 
acute infection.  His left ear had a postauricular scar, 
which the examiner reported was well-healed and without 
evidence of infection.  The report indicates that the left 
tympanic membrane was noted for suppurative granulation 
tissue over the entire surface of the drum, which was 
retracted and immobile.  The examiner noted a debris-filled 
mastoid bowl.  The report indicates that the veteran had 
sensitivity to air with insufflation testing.  

The examination report notes that the veteran continued to be 
treated at the VA otolaryngology clinic in Seattle for 
debridement and suctioning every one to three months and that 
repeat surgery was being considered on both ears.  
Specifically, the examiner indicated that repeat surgery on 
the right side was being considered in an attempt to perform 
a tympanoplasty to prevent further perforations and a 
possible cholesteatoma.  In summary, the examiner stated that 
the veteran continued to have evidence of active, chronic 
suppurative otitis media.  The examiner reported that there 
had been no improvement in the extent of his disease.  In 
fact, the examiner opined that the disease had likely 
progressed in terms of his hearing loss and the frequency in 
which he was having infections.  The examiner stated that due 
to the veteran's worsening left-sided hearing loss and 
persistent drainage, his claim warranted be given 
extraschedular consideration.  

A treatment record from the VA otolaryngology clinic, dated 
in September 1999, shows that the veteran complained of 
continued intermittent otorrhea in the left ear, which was 
noted to make wearing a hearing aid on that side difficult 
because of increased drainage.  Regular mastoid bowl care was 
indicated.  On examination, the tympanic membrane in the 
right ear was intact, although noted to be slightly 
retracted.  In the left ear, some mucosalization of the 
tympanic membrane and adjacent bowl skin was noted.  The left 
side was slightly moist.  The pertinent impressions were 
chronic suppurative otitis media and Eustachian tube 
dysfunction.  


Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1, 4.2, which require the 
evaluation of the complete medical history of the veteran's 
condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321(b)(1) (1999).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.


Analysis

Initially, the Board finds that the veteran's claim is well 
grounded under 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim, which is plausible.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  The Board is also satisfied that all 
relevant facts have been properly developed, and that no 
further assistance is required in order to satisfy the duty 
to assist mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

The veteran's service-connected chronic suppurative otitis 
media has been evaluated as 10 percent disabling under the 
provisions of 38 C.F.R. § 4.87, Diagnostic Code 6200.  Under 
this diagnostic code, chronic suppurative otitis media, 
during suppuration, warrants a 10 percent evaluation.  This 
is the maximum evaluation provided under Diagnostic Code 
6200, so an increased schedular rating under this code is not 
available.  

In Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Court 
set out that VA rating evaluation should include 
consideration of potentially applicable rating criteria, even 
when not raised by the veteran.  Also, the Board notes that 
the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, in 
this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  However, 
no code providing more than a 10 percent rating includes such 
manifestations as otitis, drainage from the ear, ear pain or 
the like as part of its symptom complex so the Board finds no 
basis reasonable basis for rating the veteran's otitis media 
on a schedular basis under a different code.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. 
§ 3.321(b)(1) (1999).  "The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular
standards."  Id.  

In this case, while the evidence shows that the veteran has 
undergone at least three surgical procedures related to his 
chronic otitis media.  Additionally, there is evidence that 
due to his chronic suppurative otitis media, he has been 
relegated to employment below his potential and that his 
continued employment with Boeing is due to his perseverance 
and reputation as a valued employee.  While he has maintained 
employment with Boeing, the company has had to make special 
accommodations for him due to his disability and it appears 
that his disability has prevented him from advancing to a 
more responsible position.  The veteran's employer has stated 
that the veteran had been "passed over" for a supervisory 
position, after nine years of outstanding performance, as a 
result of his disability.  Additionally, the employer 
indicated that, but for the fact that the veteran was an 
exceptional employee, he may have been laid off due to his 
disability.  

The February 1999 VA examiner reported that that the 
veteran's otitis media had likely progressed in terms of the 
frequency in which he was having infections.  That examiner 
indicated that under the circumstances and in consideration 
of nature of the veteran's disability, extraschedular 
consideration was in order, and the Board concurs.  The 
evidence clearly suggests that, were it not for the veteran's 
perseverance despite his ear problems, his employer's 
attempts to accommodate his disability, and his willingness 
to try positions available to him, he would not have 
maintained steady employment.  Therefore, the Board finds 
that the facts do indicate marked interference with 
employment so as to support a 20 percent rating, but not 
more, on an extraschedular basis.  38 C.F.R. § 3.321(b)(1) 
(1999).  The Board finds a 20 percent rating to be 
appropriate inasmuch as the veteran's tinnitus is separately 
rated as is his hearing loss, although the hearing loss is 
currently noncompensable.  Although the case is not being 
referred to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, the veteran is not 
prejudiced by this action.  The RO considered the matter of 
an extraschedular rating and decided that referral for one 
was not indicated, whereas the Board has reached a decision 
favorable to the veteran.  



ORDER

Entitlement to a schedular rating in excess of 10 percent for 
the veteran's service-connected chronic suppurative otitis 
media is denied.  

An extraschedular rating of 20 percent for the veteran's 
service-connected chronic suppurative otitis media is 
granted, subject to regulations that control the payment of 
monetary benefits.  



		
	JANE E. SHARP
	Veterans Law Judge
	Board of Veterans' Appeals

 

